. M.,~ ..., _  _¢'/;
~ vi  M §§

NO. 30666

lN THE SUPREME COURT OF THE STATE OF HAWAlT

 

 

CHRIs GRINDLING, Petitioner, §§
§§
vs. §§
co
sECOND CIRCUIT CoURT, STATE oF HAWAFI, Respo §§
~o
:r
oRIs:NAL PR@CEED:NG ..'.'.
(CIVlL NO. 05-1-O294) ¢’
oRDER
Acoba, Duffy, and Recktenwald, JJ.)

(By: Moon, C.J., Nakayama,

Upon consideration of the petition for a writ of
mandamus filed by petitioner Chris Grindling, it appears that
See HRS § 634J-

petitioner is not entitled to mandamus relief.
7(c), In Re Disciplinarv Bd. Of Hawaii Supreme Court, 91 HawaiH

363, 368, 984 P.2d 688, 693 (l999) (Mandamus relief is available
to compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,
the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available.)

Accordingly,
IT lS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.
IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.
20l0.

Honolulu, HawaiUq

DATED:

¢YLulpLCRY”u%KZa¢LLm¢A

/V77@aA/\ /Vzt¢%%/¢¢»¢¢¢;//

August 25,